DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert all related applications and patent numbers into the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As per claim 1, Applicant is required to clarify the relationship between the “object device”, the “portable device” and the “control system”.  Are they wired or wireless connection between them? 
As per claims 3-4 and 17, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138, 33 CCPA 879 (1946).  MPEP 706.03(c). <The determination that is needed to be made here is whether the element by itself as disclosed in the specification is capable of performing the function without any adaptation or not.  If it does then the term "capable of" is given weight>.
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. (The following are examples of language that may raise a question as to the limiting effect of the language in a claim: (a) statements of intended use or field of use, (b) "adapted to" or "adapted for" clauses, (c) "wherein" clauses, or (d) "whereby" clauses. This list of examples is not intended to be exhaustive.
As per claim 4, recites the limitation "the location" in line 1 and “the signal characteristic” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 12, recites the limitation “the signal characteristic” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 13, recites the limitation “the signal characteristic” in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 14, recites the limitation “the measurement” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 15, recites the limitation “the signal characteristic” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,039,276. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and patent having the same limitations of determine a first position and a second position of a portable device related to an object based on a communication between the portable device and an object device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghabra (US 2015/0291127).
As per claims 1 and 5-6, Ghabra discloses a system (10, figures 1-2, paragraph 0019) for obtaining/detecting location data for a portable/wireless device (12) relative to an object/vehicle (18), comprising:
an object device in a form of a main base station (14) and a plurality of auxiliary base stations (16a-16n) disposed in a fixed position relative/within to the object, the object device having an antenna (64, 84, figure 2) configured to communicate wirelessly with the portable device via a communication link (paragraphs 0020-0023 and 0029-0031);
a control system (60, 80) configured to obtain one or more samples (at least four distance determinations) for pertaining to communications between the portable device and the object device, the control system configured to obtain a first set (first distance, D1) of the one or more samples with respect to the portable device being at a first position, the control system configured to obtain a second set (second distance, D2) of the one or more samples with respect to the portable device being at a second position (see abstract and paragraphs 0020, 0022-0023, and 0039-0040-0042);
a movable body in a form of a driver operably coupled/hold to the portable device, the movable body being configured to position the portable device in accordance with a position directive communicated from the control system (paragraph 0062); and
the control system configured to direct movement of the movable body (driver) to change a position of the portable device from the first position to the second position via a piezo-sounder (48) or a lighting indicator (50, paragraphs 0027).
As per claim 2, Ghabra discloses the movable body is configured to change an angular orientation in a form of acceleration detected from an accelerometer (47) of the portable device in accordance with an orientation directive communicated from the control system (paragraphs 0022, 0026 and 0038).
As per claim 11 Ghabra discloses the object being a vehicle (18, figure 1, paragraph 0019) having a vehicle cabin that defines an interior space of the vehicle.
As per claim 15, Ghabra discloses a plurality of object sensor devices in a form of transceivers (62, 82), wherein each of the plurality of object sensor devices being disposed in a fixed position relative to the object, and wherein signal characteristic of communications is obtained with respect to each of the plurality of object sensor devices (paragraphs 0029-0032).
As per claim 16, Ghabra discloses a plurality of signal characteristics is obtained by the object device, and wherein the plurality of signal characteristics are different from each other (paragraphs 0019, 0022-0023).
As per claims 17-20, the method claims 17-18 are essentially the same in scope as system claims 1-2 and 5-6 above and are rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra in view of Lan et al. (US 2020/0041878),
As per claim 3, Ghabra discloses the instant claimed invention except for the movable body includes a gimbal being configured to change the angular orientation of the portable device independent of the position of the movable body.  Lan et al. disclose a handheld gimbal (1000, figure 1) comprises a handheld device (100) and a gimbal device (200, paragraph 0019), wherein a gimbal device (paragraph 0020) configured to adjust attitude (changing angular orientation) upon adjustment of a pitch-axis mechanism (210), a roll-axis mechanism (220) and a yaw-axis mechanism (230) independently of the position of a user’s movement (paragraphs 0025-0033) via a control device (300, figure 2) and a gimbal device (400, figure 4).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the gimbal device as taught by Lan et al. in the system as disclosed by Ghabra for the purpose of anti-shaking and independently adjust the angular orientation (movement) of the remote device without user/driver interference.	

12.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra
As per claim 12, Ghabra does not specifically disclose the signal characteristic being a signal strength of communications from the portable device to the antenna of the object device.  Since Ghabra discloses the object device (14) employs trilateration to locate an actual zone the portable device being positioned within (paragraphs 0022-0023), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use trilateration as signal strength to locate the actual zone the portable device.

Allowable Subject Matter
13.	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mishra et al. (US 2015/0116079) disclose a vehicle key fob comprises a controller coupled to a power source, an antenna, and an accelerometer, wherein the accelerometer measures the acceleration of the vehicle key fob and outputs the measurement to the controller, wherein the vehicle key fob controls a vehicle function of a vehicle using the output of the accelerometer.
	Dickerhooj et al. (US 2010/0076622) disclose a system for determining a location of a wireless device with respect to a vehicle, comprising a plurality of antennas positioned about the vehicle for receiving a radio frequency (RF) signal from the wireless device, wherein the RF signal corresponds to at least one of a command and status related to a predetermined vehicle operation and a controller, operably coupled to each antenna, configured to generate a location signal indicative of the location of the wireless device based on the arrival time of the RF signal at one or more antennas of the plurality of antennas and to control the operation of the predetermined vehicle operation based on the location signal.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
October 4, 2022